Name: Commission Regulation (EEC) No 1987/91 of 5 July 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 7 . 91No L 178/20 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1987/91 of 5 July 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1842/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 Q ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) shall be as set out in the Annexes hereto. 2. However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 6 July 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 6 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 5 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. O OJ No L 164, 24. 6. 1985, p. 11 . O OJ No L 172, 1 . 7. 1991 , p. 53 . O OJ No L 167, 25. 7 . 1972, p. 9 . (6) OJ No L 201 , 31 . 7 . 1990, p . 11 . n OJ No L 169, 29 . 6 . 1991 , p . 16 . (8) OJ No L 266, 28 . 9 . 1983, p. 1 . 6. 7 . 91 Official Journal of the European Communities No L 178/21 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 7 (') 1st period 8 (') 2nd period 9 (') 3rd period 10 o 4th period 110 5th period 12 0 1 . Gross aids (ECU): I  Spain 13,677 16,383 16,452 14,900 14,411 14,649  Portugal 20,687 23,393 23,462 21,910 21,421 21,659  Other Member States 13,717 16,423 16,492 14,940 14,451 14,689 2. Final aids : I l Seed harvested and processed in : l \  Federal Republic of Germany (DM) 32,29 38,66 38,83 35,17 34,02 34,58  Netherlands (Fl) 36,39 43,56 43,75 39,63 38,33 38,96  BLEU (Bfrs/Lfrs) 666,05 797,44 800,79 725,43 701,69 713,24  France (FF) 108,30 ' 129,67 130,21 117,96 114,10 115,98  Denmark (Dkr) 123,18 147,48 148,10 134,16 129,77 131,91  Ireland ( £ Irl) 12,054 14,432 14,493 13,129 12,699 12,908  United Kingdom ( £) 10,780 12,951 13,007 11,761 11,367 11,557  Italy (Lit) 24 162 28 928 29 050 26 316 25 455 25 802  Greece (Dr) 3 359,17 4 048,08 4 028,97 3 586,38 3 455,57 3 392,08  Spain (Pta) 2 123,21 2 522,64 2 532,83 2 302,27 2 230,81 2 254,64  Portugal (Esc) 4 373,50 4 927,61 4 927,76 4 592,37 4 491,22 4 504,99 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 7 0 1st period 8 0 2nd period 9 0 3rd period 10 (1) 4th period 110 5th period ' 12 0 1 . Gross aids (ECU) :  Spain 14,927 17,633 17,702 16,150 15,661 15,899  Portugal 21,937 24,643 24,712 23,160 22,671 22,909  Other Member States 14,967 17,673 17,742 16,190 15,701 15,939 2. Final aids : Il Seed harvested and processed in : I I |||  Federal Republic of Germany (DM) 35,24 41,61 41,77 38,11 36,96 37,52  Netherlands (Fl) 39,70 46,88 47,06 42,94 41,65 42,28  BLEU (Bfrs/Lfrs) 726,74 858,14 861,49 786,13 762,38 773,94  France (FF) 118,17 139,54 140,08 127,83 123,97 125,85  Denmark (Dkr) 134,40 158,70 159,32 145,38 140,99 143,13  Ireland ( £ Irl) 13,153 15,531 15,591 14,227 13,798 14,007  United Kingdom ( £) 11,774 13,946 14,001 12,756 12,362 12,551  Italy (Lit) 26 364 31 130 31 252 28 518 27 657 28 004  Greece (Dr) 3 674,32 4363,23 4 344,12 3 901,53 3 770,72 3 707,23  Spain (Pta) 2 311,75 2711,18 2 721,36 2 490,81 2 419,35 2 443,17  Portugal (Esc) 4 634,35 5 188,46 5 188,61 4 853,21 4 752,06 4 765,84 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. 6. 7. 91No L 178/22 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 7 1 st period 8 (') 2nd period 9 (') 3rd period io o 4th period 110 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM) 25,580 34,603 22,363 52,65 25,227 32,422 20,182 47,51 25,665 32,852 20,612 48,52 24,686 31,890 19,650 46,26 25,017 32,221 19,981 47,04  Netherlands (Fl) 59,32 53,53 54,67 52,12 53,00  BLEU (Bfrs/Lfrs) 1 085,86 979,96 1 000,84 954,13 970,20  France (FF) 176,57 159,35 162,74 155,15 157,76  Denmark (Dkr) 200,82 181,23 185,09 176,45 179,43  Ireland ( £ Irl) 19,652 17,735 18,113 17,268 17,559  United Kingdom ( £) 16,984 15,920 16,265 15,493 15,757  Italy (Lit) 39 391 35 550 36 307 34 612 35 196  Greece (Dr) 4 305,62 4 978,13 5 045,88 4 752,14 4 836,03  Portugal (Esc) 7 278,27 6 818,99 6 891,49 6 676,70 6 745,72 (b) Seed harvested in Spain and IIIl\ processed : llll  in Spain (Pta) 4015,12 3 865,66 3 930,31 3 784,05 3 833,84  in another Member State (Pta) 4 086,46 3 934,24 3 997,71 3 854,13 3 903,92 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity airangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 DM 2,053510 2,051720 2,050220 2,048940 2,048940 2,045850 Fl 2,314200 2,312390 2,310910 2,309460 2,309460 2,305570 Bfrs/Lfrs 42,314100 42,281100 42,252000 42,224800 42,224800 42,146200 FF 6,957960 6,956640 6,955030 6^53620 6,953620 6,947120 Dkr 7,930570 7,925130 7,921860 7,918600 7,918600 7,909160 £Irl 0,768235 0,768247 0,768146 0,768248 0,768248 0,767753 £ 0,699779 0,700605 0,701187 0,701619 0,701619 0,702308 Lit 1 528,69 1 530,36 1 531,89 1 533,49 1 533,49 1 539,74 Dr 225,01900 226,57000 228,63400 230,60900 230,60900 236,64800 Esc 179,22200 180,23000 181,03100 181,79700 181,79700 183,57500 Pta 128,72200 128,99200 129,23500 129,43700 129,43700 130,00200